Filed 1/18/22 Rodriguez v. City of Santa Ana CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                  DIVISION THREE


 CHRISTINE RODRIGUEZ,

      Plaintiff and Appellant,                                         G059850

           v.                                                          (Super. Ct. No. 30-2019-01057328)

 CITY OF SANTA ANA,                                                    OPINION

      Defendant and Respondent.



                   Appeal from a judgment of the Superior Court of Orange County, Robert J.
Moss, Judge. Affirmed.
                   Law Offices of Gene J. Goldsman, Gene J. Goldsman and Carson C.
Newton for Plaintiff and Appellant.
                   Sandra M. Schwarzmann and Kyle C. Nellesen, Assistant City Attorneys,
for Defendant and Respondent.
                                              *              *              *
               Plaintiff Christine Rodriguez sued the City of Santa Ana (City) for
premises liability after she tripped on a sign stump protruding from the sidewalk. The
City moved for summary judgment, asserting there was no admissible evidence that a
City employee created the alleged dangerous condition or that the City had notice of the
alleged dangerous condition. In her opposition to the motion, Rodriguez submitted the
declaration of a traffic engineer, who opined, among other things, that a car probably
struck the signpost at some point and the City likely cleaned up the scene but neglected to
remove the stump. After finding the expert declaration inadmissible, the trial court
granted summary judgment for the City.
               Rodriguez appeals, contending the trial court erroneously struck her
expert’s declaration. We find no abuse of discretion in the court’s ruling and therefore
affirm the judgment.

                                          FACTS
               One afternoon in April 2018, while walking to a bus stop in Santa Ana,
Rodriguez tripped over the remains of a metal signpost sticking out of the sidewalk. The
protruding stump was roughly three to four inches high. Rodriguez suffered injuries as a
result of her fall.
               Google images suggest the street sign was removed or went missing
sometime between June 2017 and January 2018. It is unclear how, why, or by whom the
street sign was removed. Before Rodriguez’s fall, the City had not received any
complaints about the condition of the sidewalk, nor had it received any accident reports
related to the location where Rodriguez fell.
               Rodriguez filed a complaint against the City for negligence and premises
liability. The City moved for summary judgment, asserting there was no evidence of a
substantial risk of injury, no evidence a City employee created a dangerous condition,
and no evidence the City had actual or constructive notice of a dangerous condition. (See


                                                2
Govt. Code, § 835 [a public entity is liable for injury caused by its property’s dangerous
condition if an injury was proximately caused by the dangerous condition; the condition
created a reasonably foreseeable risk of injury; and either (a) the entity’s employee
created the condition by negligent or wrongful conduct in the scope of their employment,
or (b) the public entity had actual or constructive notice of the condition and sufficient
time before the injury occurred to protect against it].)
               Rodriguez opposed the motion, asserting triable issues of fact existed as to
whether the City had notice of the dangerous condition. In support of her opposition, she
submitted a declaration by Norman J. Suker, P.E., a licensed traffic and civil engineer,
who opined based on his review of the Google Earth images, photographs of the stump,
the City’s moving papers, and Rodriguez’s deposition that it was “very unlikely” that
vandals stole the signpost; it was “much more likely that a car accident occurred that
knocked the sign over”; it was “very unlikely that the driver would have driven off with
the sign and the signpost”; and instead “[w]hat is likely is that the city cleaned up the
scene but neglected to report that there was an incident.” According to Suker, the City
should have removed the sign stump or blocked off the area to prevent someone from
                    1
tripping over it.

       1
                To quote Suker’s declaration, he attested: “2. I have reviewed the
following documents relating to [this matter]. I reviewed the Deposition of Christine
Rodriguez, the Motion for Summary Judgment, [and] the Separate Statement of Facts. I
reviewed the location as it presently exists on ‘Google Earth’ and reviewed the
photographs attached to the Deposition of Christine Rodriguez. I observed the nature of
the street sign in the photos attached to the deposition of Plaintiff. [¶] 3. The street sign
was of the nature that it would topple over if a person were to hit it with their vehicle.
Once the street sign was toppled, it would definitely be the responsibility for the City of
Santa Ana to clean up the street sign. [¶] 4. It is during that clean up where [the] City of
Santa Ana failed their duty to maintain a danger free environment. Any reasonable
cleanup of a fallen sign would necessarily include observing any remaining stump of the
fallen street sign. Further, since the stump was in a commonly used walkway for
pedestrians, it was quite foreseeable that a person would encounter the sign stump and
potentially trip over it. The street sign stump should have been removed or to have

                                              3
                 The City objected to Suker’s entire declaration on the basis that it lacked
foundation (Evid. Code, § 403, subd. (a)), was not based on personal knowledge (id.,
§ 702, subd. (a)), and constituted an improper and unfounded expert opinion (id., §§ 801,
subd. (b), 802), among other grounds.
                 The trial court sustained the objections to Suker’s declaration, finding he
lacked personal knowledge, his opinions lacked foundation, and the declaration was an
improper and unfounded expert opinion. The court then found the City met its initial
burden of showing Rodriguez could not establish that a City employee had negligently or
wrongly created the dangerous condition in the scope of his or her employment, or that
the City had notice of the dangerous condition for a time sufficient for the City to have
protected against it, as required to succeed on a premises liability claim under
Government Code section 835. Finally, the court found Rodriguez did not meet her
shifted burden of presenting admissible evidence sufficient to create a triable issue of
material fact.
                 The trial court therefore granted the City’s motion for summary judgment
and entered judgment in the City’s favor. Rodriguez filed a notice of appeal.




blocked off the area surrounding the fallen sign stump so as to prevent exactly what did
happen. [¶] 5. While there is a possibility that vandals may have stolen the sign, that is
very unlikely. Vandals would more likely have just stolen the sign itself, not the sign and
the post as well. It’s just not common for signposts to be stolen along with the sign.
Further, from my review of the signage that is currently there, it is not a street sign that a
vandal would want to steal. It was not a stop sign or a yield sign. I have never in my
entire experience observed a situation where a vandal stole a sign of this nature, much
less steal the post along with the sign. [¶] 6. Give then [sic] evidence presented it is
much more likely that a car accident occurred that knocked the sign over. It would then
be very unlikely that the driver would have driven off with the sign and the signpost.
What is likely is that the city cleaned up the scene but neglected to report that there was
an incident. As a result of the City’s failure to remove the sign stump or alert pedestrians
of the condition, the City of Santa Ana permitted an unreasonably dangerous condition to
exist after they had notice of such condition.”

                                                4
                                       DISCUSSION
               The issue on appeal is the propriety of the trial court’s ruling on the City’s
evidentiary objections. Rodriguez does not dispute that the City made the requisite initial
showing in its summary judgment motion, thereby shifting the burden to her to present
admissible evidence that a triable issue of material fact existed as to her claim. Aside
from her evidentiary arguments, she offers no basis for disturbing the judgment. Her
only contention is that the court erred in sustaining the City’s objections to Suker’s
declaration.
               We review evidentiary rulings made in connection with a summary
judgment motion for abuse of discretion. (Mitchell v. United National Ins. Co. (2005)
127 Cal.App.4th 457, 467.) “‘Discretion is abused whenever, in its exercise, the court
exceeds the bounds of reason, all of the circumstances before it being considered’”
(Denham v. Superior Court (1970) 2 Cal.3d 557, 566 (Denham)), or when the court’s
ruling “is ‘so irrational or arbitrary that no reasonable person could agree with it’”
(Sargon Enterprises, Inc. v. University of Southern California (2012) 55 Cal.4th 747, 773
(Sargon)). Unless a clear case of abuse is shown, we will not substitute our judgment for
the trial court’s opinion and thereby divest the trial court of its discretionary power.
(Denham, at p. 566.)
               “‘Generally, a party opposing a motion for summary judgment may use
declarations by an expert to raise a triable issue of fact on an element of the case provided
the requirements for admissibility are established as if the expert were testifying at trial.’”
(Willhide-Michiulis v. Mammoth Mountain Ski Area, LLC (2018) 25 Cal.App.5th 344,
354.) However, a plaintiff “‘cannot manufacture a triable issue of fact through use of an
expert opinion with self-serving conclusions devoid of any basis, explanation or
reasoning.’” (Andrews v. Foster Wheeler LLC (2006) 138 Cal.App.4th 96, 108
(Andrews).) A plaintiff may not “use expert testimony as a conduit for speculative,
remote or conjectural testimony or to create the facts upon which a conclusion is based.”

                                               5
(Lupash v. City of Seal Beach (1999) 75 Cal.App.4th 1428, 1438, fn. 6.) “[E]xpert
opinion resting solely on speculation and surmise is inadequate to survive summary
judgment.” (Saelzler v. Advanced Group 400 (2001) 25 Cal.4th 763, 775.)
              To be admissible, an expert’s opinion testimony must be “(a) [r]elated to a
subject that is sufficiently beyond common experience that the opinion of an expert
would assist the trier of fact,” and “(b) [b]ased on matter . . . that is of a type that
reasonably may be relied upon by an expert in forming an opinion upon the subject to
which his testimony relates.” (Evid. Code, § 801; see also id., § 802.) In other words,
“‘the matter relied on must provide a reasonable basis for the particular opinion offered.’”
(Sargon, supra, 55 Cal.4th at p. 770.)
              An “‘expert’s opinion may not be based “on assumptions of fact without
evidentiary support [citation], or on speculative or conjectural factors.”’” (Sargon, supra,
55 Cal.4th at p. 770.) “‘An expert opinion has no value if its basis is unsound’” (ibid.), or
if it is “‘rendered without a reasoned explanation of why the underlying facts lead to the
ultimate conclusion has no evidentiary value’” (Andrews, supra, 138 Cal.App.4th at
p. 108). Thus, “‘an expert opinion based on speculation or conjecture is inadmissible.’”
(Sargon, p. 770.) The “‘[e]xclusion of expert opinions that rest on guess, surmise or
conjecture [citation] is an inherent corollary to the foundational predicate for admission
of the expert testimony: will the testimony assist the trier of fact to evaluate the issues it
must decide?’” (Ibid.)
              Applying those well-established principles here, we conclude the trial court
properly exercised its discretion in sustaining the City’s objections to the Suker
declaration. As noted, Suker opined it was “unlikely” vandals stole the signpost, it was
“much more likely” that a car knocked the sign over, it was “very unlikely that the driver
would have driven off with the sign and the signpost,” and instead it was “likely that the
city cleaned up the scene but neglected to report that there was an incident” or remove the
post. As Rodriguez’s counsel ultimately agreed during oral argument, Suker’s thoughts

                                                6
about what possibly happened to the sign constitute unfounded speculation and
conjecture. Suker failed to explain what led him to opine that the City cleaned up the
signpost after a car knocked it over.
              When an expert opinion is rendered without a reasoned explanation of why
the underlying facts lead to the ultimate conclusion, or when it is based only on
speculation or conjecture, such as was the case here, the opinion has no evidentiary value
and should be excluded. (See Sargon, supra, 55 Cal.4th at p. 770; Andrews, supra,
138 Cal.App.4th at p. 108.) Applying the deferential abuse of discretion standard here,
we find no error in the trial court’s decision to exclude Suker’s declaration.

                                        DISPOSITION
              The judgment is affirmed. The City shall recover its costs on appeal.
(Cal. Rules of Court, rule 8.278(a)(1).)




                                                  GOETHALS, J.

WE CONCUR:



FYBEL, ACTING P. J.



MARKS, J.*


* Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                             7